IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 01-10652
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALBINO ESPINO-GONZALES, also known as
Albino Espino-Gonzalez,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 6:95-CR-18-ALL-C
                        - - - - - - - - - -
                          October 29, 2001


Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Albino

Espino-Gonzales (Espino) has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Espino has received a copy of counsel’s motion and brief

but has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issues for appeal.   Accordingly, counsel’s motion


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-10652
                               -2-

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5th

Cir. R. 42.2.